PER CURIAM:
Richard A. Capell appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint raising claims under Title II of the Americans With Disabilities Act of 1990, 42 U.S.C. § 12132 (2006), 42 U.S.C. § 1983 (2006), and 42 U.S.C. §§ 1985, 1986 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Capell v. Carter, No. 3:13-cv-00586-TLW, 2014 WL 197756 (D.S.C. Jan. 16, 2014). We deny Capell’s requests for video evidence, for appointment of counsel, to seal his case, for waiver of fees, and to serve documents electronically. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.